IN THE SUPREME COURT OF IOWA
                                 No. 14–1280

                            Filed October 23, 2015


STATE OF IOWA,

      Appellee,

vs.

DANIEL LOGAN WALDEN,

      Appellant.



      Appeal from the Iowa District Court for Mills County, James M.

Richardson, Judge.



      Defendant     appeals    from    order   denying   motion   to   dismiss

kidnapping    charge   as     time-barred.     DISTRICT      COURT     ORDER

REVERSED AND CASE REMANDED WITH INSTRUCTIONS.



      Jesse    A.    Macro     Jr.    of   Gaudineer     &   George,    L.L.P.,

West Des Moines, for appellant.



      Thomas J. Miller, Attorney General, Kyle P. Hanson, Assistant

Attorney General, Eric Hansen, County Attorney, and Tricia McSorley,

Assistant County Attorney, for appellee.
                                    2

WATERMAN, Justice.

      In this appeal, we must decide which statute of limitations governs

a charge of kidnapping to commit sexual abuse of a minor under Iowa

Code section 710.2 (2007), a class “A” felony with a mandatory sentence

of life in prison.   In 2014, a teenage girl reported the defendant had

locked her in his bedroom and molested her eight years earlier when she

was six years old. He was arrested the day after her forensic interview

and charged with two counts of sexual abuse of a minor, indecent

contact with a minor, and kidnapping with intent to commit sexual

abuse.   Defendant moved to dismiss the kidnapping charge as time-

barred under the general three-year statute of limitations for felonies,

Iowa Code section 802.3, noting kidnapping is not one of its enumerated

exceptions.    The State resisted, arguing the applicable statute of

limitations is section 802.2, an enumerated exception that expires ten

years after the minor victim of sexual abuse reaches age eighteen. The

State noted sexual abuse of a minor is a lesser included offense for the

kidnapping charge and contended it would be absurd to apply a shorter

deadline to the more serious crime of kidnapping to commit that abuse.

The district court agreed with the State and denied the motion to

dismiss. We granted the defendant’s application for discretionary review.

      We must apply the unambiguous operative statutory language as

written. The legislature, recognizing child sex-abuse victims often delay

reporting such crimes, listed four exceptions to the three-year limitations

provision. But the legislature did not include kidnapping among those

exceptions. Accordingly, under the plain meaning of the statutory text,

the kidnapping charge is time-barred. We decline the State’s invitation

to apply the absurd-results doctrine to effectively rewrite the statute.

The legislature made the policy choice to leave the three-year limitations
                                      3

intact for first-degree kidnapping.       For the reasons further explained

below, we reverse the district court’s order on the motion to dismiss and

remand the case to proceed under the remaining charges, including the

lesser included offense of sexual abuse of a minor.

      I. Background Facts and Proceedings.

      In February 2014, concerned parents sent their troubled fourteen-

year-old daughter, K.R., to an inpatient treatment center to address her

self-harming behavior, suicidal thoughts, and drug use.           While in

counseling, K.R. told her therapist that she had been sexually abused as

a child by a neighbor, Daniel Walden.         During group therapy, K.R.’s

parents heard K.R. announce she had been molested by a “neighbor.”

When they asked if it was Walden, she nodded “yes.”            The parents

contacted the Glenwood police, who recommended that K.R. undergo a

forensic interview. That interview occurred on May 8.

      K.R. told her interviewer Walden had sexually abused her when

she was about six years old.    K.R. said she often bicycled around the

cul-de-sac near her house, and Walden watched her. In 2006 or 2007,

during a warm part of the year when K.R. was in first grade, Walden

invited her into his house “to see puppies.” According to the minutes of

testimony, she told the interviewer that Walden locked her in his

bedroom, touched her private parts, and made her touch his. He ordered

her not to tell anyone. She complied and kept this secret for eight years.

      K.R. never told anyone about Walden molesting her until 2014.

K.R. first told a close friend shortly before she began therapy. She later

told another friend, then her therapist and parents.         She disclosed

specific details in her May 8 forensic interview and diagrammed the

interior of Walden’s home.
                                      4

      Based on her statements, on May 9, Glenwood police executed a

search warrant on Walden’s home and arrested him. The interior room

layout of Walden’s home, the wall color, and furniture placement in his

bedroom generally fit K.R.’s description. The search of his home found

pornographic images of young girls, “little girl undergarments,” and

stuffed animals posed in sexual positions.         Walden was taken into

custody, given Miranda warnings, and interrogated.

      Walden denied molesting K.R. or touching her inappropriately.

Walden initially denied ever having children in his home but then said

K.R. had been inside his house twice. The first time, she was injured

falling off a teeter-totter and came to his wife, a physician, for assistance.

Walden claimed his wife examined K.R. in the master bedroom.              The

second time, he said she came inside the house to sell lemonade. K.R.’s

parents denied K.R. had ever been inside Walden’s home to sell lemonade

but recalled Walden’s wife treating K.R.’s scrapes in Walden’s living

room, not the bedroom.

      On May 20, Walden was charged by trial information with one

count of kidnapping in the first degree, two counts of sexual abuse in the

second degree, and one count of indecent contact with a child.          Each

count was based on Walden’s alleged molestation of K.R. at his home in

2006 or 2007.

      On June 17, Walden filed a motion to dismiss the kidnapping

charge as barred by the statute of limitations.           The State filed a

resistance. The district court held a hearing on July 7 and denied the

motion the same day. The district court ruled the statute of limitations

would expire ten years after K.R. turned eighteen because K.R. was a

minor at the time of the abuse and one of the sexual abuse charges

would merge with the kidnapping if Walden were convicted of both. On
                                     5

August 6, Walden filed an application for discretionary review, which we

granted to decide the governing statute of limitations.

      II. Standard of Review.

      The sole issue on appeal is a question of law—determining the

applicable statute of limitations for the charge of first-degree kidnapping

with intent to subject K.R., a minor, to sexual abuse.          We review

questions of statutory interpretation for correction of errors of law. State

v. Romer, 832 N.W.2d 169, 174 (Iowa 2013).

      III. Analysis.

      Walden allegedly kidnapped K.R. eight years before he was charged

with the crime.    We must decide whether the district court erred by

ruling the applicable statute of limitations is Iowa Code section 802.2

rather than 802.3. This is a question of first impression. Walden argues

the three-year general limitation period for felonies in section 802.3

controls because kidnapping is not among its enumerated exceptions.

The State argues that because Walden is charged with kidnapping with

intent to subject K.R. to sexual abuse while she was a minor, the district

court correctly applied an enumerated exception to section 802.3—the

extended limitations period in section 802.2 that expressly allows the

State to charge the crime of sexual abuse of a minor up to ten years after

the victim reaches age eighteen.         We read the interrelated statutes

together and conclude that the longer limitations period does not apply

to kidnapping.

      We begin our analysis with general principles before focusing on

the statutory text at issue.    “A statute of limitations is designed to

prevent fraudulent and stale actions from arising after a great lapse of

time while still preserving the right to pursue a claim for a reasonable

period of time.” State v. Gansz, 376 N.W.2d 887, 891 (Iowa 1985). The
                                           6

United States Supreme Court elaborated that the purpose of a criminal

statute of limitations

       is to limit exposure to criminal prosecution to a certain fixed
       period of time following the occurrence of those acts the
       legislature has decided to punish by criminal sanctions.
       Such a limitation is designed to protect individuals from
       having to defend themselves against charges when the basic
       facts may have become obscured by the passage of time and
       to minimize the danger of official punishment because of
       acts in the far-distant past.

Toussie v. United States, 397 U.S. 112, 114–15, 90 S. Ct. 858, 860, 25
L. Ed. 2d 156, 161 (1970); 1 see also James Herbie DiFonzo, In Praise of

Statutes of Limitations in Sex Offense Cases, 41 Hous. L. Rev. 1205, 1209

(2004) (“ ‘The primary reasons for restrictions of time revolve around

universally accepted notions that prompt investigation and prosecution

insures that conviction or acquittal is a reliable result, and not the

product of faded memory or unavailable evidence; that ancient wrongs

ought not to be resurrected except in some cases of concealment of the

offense or identity of the offender; and that community security and

economy in allocation of enforcement resources require that most effort

be concentrated on recent wrongs.’ ” (quoting 1 Working Papers of the

National Commission on Reform of Federal Criminal Laws 281 (1970))).

       The    Toussie    Court     recognized     “the   principle    that    criminal

limitations statutes are to be liberally interpreted in favor of repose.” 397
U.S. at 115, 90 S. Ct. at 860, 25 L. Ed. 2d at 161 (internal quotation

marks omitted). We apply the same principle. See State v. Francois, 577



       1The  Toussie Court noted statutory deadlines also “have the salutary effect of
encouraging law enforcement officials promptly to investigate suspected criminal
activity.” 397 U.S. at 115, 90 S. Ct. at 860, 25 L. Ed. 2d at 161. The Glenwood police
arrested Walden the day after K.R. provided the forensic interviewer with details of the
crime.
                                            7
N.W.2d 417, 418 (Iowa 1998) (“ ‘[C]riminal limitations statutes are to be

liberally interpreted in favor of repose.’ ” (quoting State v. Harrison, 561
N.W.2d 28, 29 (Iowa 1997))); see also Anderson v. State, 801 N.W.2d 1, 3

(Iowa 2011) (“ ‘[W]e have repeatedly stated that provisions establishing

the scope of criminal liability are to be strictly construed with doubts

resolved therein in favor of the accused.’ ” (quoting State v. Hearn, 797
N.W.2d 577, 583 (Iowa 2011))), superseded by statutory amendment,

2012 Iowa Acts ch. 1138, § 91 (codified at Iowa Code § 907.3 (2013));

3 Norman J. Singer & J.D. Shambie Singer, Statutes and Statutory

Construction § 58:4, at 120 (7th rev. ed. 2008)) [hereinafter Sutherland

Statutory    Construction]     (“Statutes       which   impinge     on   fundamental

freedoms are strictly construed.”).

       Against this backdrop, we turn to the language of the Iowa statutes

of limitations at issue.       See Hearn, 797 N.W.2d at 583 (“The starting

point of interpreting a statute is analysis of the language chosen by the

legislature.”). Our legislature chose to enact a general three-year statute

of limitations applicable to most felonies with several enumerated

exceptions. 2 This statute in 2007 provided “[i]n all cases, except those

enumerated in section 802.1, 802.2, 802.2A, or 802.10, an indictment or
information for a felony or aggravated or serious misdemeanor shall be

found within three years after its commission.” Iowa Code § 802.3. 3 The

        2The Model Penal Code also contains a general three-year statute of limitations

for felonies with exceptions for murder, first-degree felonies, misdemeanors, fraud, and
misconduct by a public officer. Model Penal Code § 1.06, 10A U.L.A. 31–32 (2001). The
first-degree felony exception increases the statute of limitations to six years after its
commission. Id. § 1.06(2)(a), 10A U.L.A. at 31.
       3We  apply the 2007 Code because Walden’s alleged crimes occurred between
2006 and 2007. Another enumerated exception to section 802.3, section 802.2B, was
enacted in 2014. See 2014 Iowa Acts ch. 1097, § 8. The State does not argue section
802.2B applies to Walden. See Stogner v. California, 539 U.S. 607, 609, 123 S. Ct.
2446, 2448, 156 L. Ed. 2d 544, 550 (2003) (holding the Ex Post Facto Clause precludes
                                          8

word “enumerate” means “to ascertain the number of”; “to relate one

after another.” Webster’s Third New International Dictionary 759 (unabr.

ed. 2002).      Under the plain meaning of section 802.3, first-degree

kidnapping, a felony, is subject to the general three-year statute of

limitations unless it falls within one of the enumerated exceptions.

       Significantly, the exceptions enumerated in section 802.3 do not

include kidnapping.       Walden argues that omission is dispositive.              We

agree. Legislative “[i]ntent may be expressed by the omission, as well as

the inclusion, of statutory terms. Put another way, the express mention

of one thing implies the exclusion of other things not specifically

mentioned.” State v. Beach, 630 N.W.2d 598, 600 (Iowa 2001) (citation

omitted). If the legislature had intended a longer limitations period for

kidnapping, it would have included that crime among the enumerated

exceptions to the three-year general provision in section 802.3.                  The

legislature did not include kidnapping among the exceptions as it did for

various other crimes, including murder.              See Iowa Code § 802.1 (“A

prosecution for murder in the first or second degree may be commenced

any time after the death of the victim.”).

       The State, however, contends one of section 802.3’s enumerated

exceptions, section 802.2, 4 is ambiguous and should be interpreted to

encompass kidnapping with intent to subject the victim, a minor, to


_________________________
a new statute of limitations from reviving criminal liability for otherwise time-barred
claims).
        4The parties agree the other enumerated exceptions in the 2007 statute are

inapplicable. As noted, section 802.1 applies to murder. Iowa Code § 802.1. Section
802.2A applies to incest as well as sexual exploitation by a counselor, therapist, or
school employee. Id. § 802.2A. Walden is unrelated to K.R. and was not a counselor,
therapist, or school employee. Section 802.10 addresses charges based on the DNA
profile of the accused. Id. § 802.10. This case does not involve DNA evidence.
                                      9

sexual abuse.     We conclude the statute is unambiguous.           Section

802.2(1) provides in relevant part:

      An information or indictment for sexual abuse in the first,
      second, or third degree committed on or with a person who
      is under the age of eighteen years shall be found within ten
      years after the person upon whom the offense is committed
      attains eighteen years of age . . . .

Iowa Code § 802.2(1).    The State correctly notes the purpose behind

section 802.2 is to “accommodate the reality that many children delay

[the] reporting of sexual abuse.” See, e.g., State v. Dudley, 856 N.W.2d
668, 675–76 (Iowa 2014) (citing Veronica Serrato, Note, Expert Testimony

in Child Sexual Abuse Prosecutions: A Spectrum of Uses, 68 B.U. L. Rev.

155, 160–63 (1988) (discussing use of expert testimony to explain

delayed reporting by child abuse victims)); Callahan v. State, 464 N.W.2d
268, 271–72 (Iowa 1990) (discussing delayed reporting resulting from

posttraumatic stress disorder); Lynne Henderson, Without Narrative:

Child Sexual Abuse, 4 Va. J. Soc. Pol’y & L. 479, 528 (1997); Roland C.

Summit, The Child Sexual Abuse Accommodation Syndrome, 7 Child

Abuse & Neglect 177, 177–78 (1983).

      The plain meaning of section 802.2(1) thus allows the State to

prosecute certain crimes of sexual abuse of a minor within ten years of

the victim attaining the age of eighteen.       It does not follow that the

extended limitations period in section 802.2(1) applies to kidnapping to

commit sexual abuse of a minor. We reject the State’s argument that an

indictment for kidnapping to commit sexual abuse of a minor equates to

an “indictment for sexual abuse.”         The State correctly observes that

second-degree sexual abuse is a lesser included offense of kidnapping.

See State v. Whitfield, 315 N.W.2d 753, 755 (Iowa 1982). But Walden

was charged with first-degree kidnapping, which carries a life sentence
                                         10

and requires proof of the additional element of confinement or removal

from one place to another. See State v. Robinson, 859 N.W.2d 464, 474–

75 (Iowa 2015).       Compare Iowa Code § 710.1(3), with id. §§ 709.1–.4.

Those differences preclude us from equating first-degree kidnapping with

second-degree sexual assault for the purpose of extending the statute of

limitations.

       The kidnapping statute provides in relevant part:

              A person commits kidnapping when the person either
       confines a person or removes a person from one place to
       another, knowing that the person who confines or removes
       the other person has neither the authority nor the consent of
       the other to do so; provided, that to constitute kidnapping
       the act must be accompanied by one or more of the
       following:
               ....
            3. The intent to . . . subject the person to a sexual
       abuse.

Iowa Code § 710.1(3). First-degree kidnapping occurs “when the person

kidnapped, as a consequence of the kidnapping . . . is intentionally

subjected to . . . sexual abuse.” Id. § 710.2. First-degree kidnapping is a

class “A” felony carrying a mandatory prison sentence of life without

parole. Id.; id. § 902.1(1). By contrast, second-degree sexual abuse is a
class “B” felony punishable by an indeterminate prison sentence of up to

twenty-five years followed by a lifetime special sentence that places the

offender under the department of correction’s supervision for life. See id.

§ 709.3(3); id. § 902.9; id. § 903B.1. 5

       Our court recently revisited the relationship between sexual abuse

and kidnapping in Robinson. In that case, the defendant, convicted of

kidnapping to commit sexual abuse, challenged the sufficiency of the

       5The special sentence begins at the termination of the prison sentence, and the

offender begins the sentence “under supervision as if on parole.” Iowa Code § 903B.1.
                                    11

evidence for the element of confinement or removal.         Robinson, 859
N.W.2d at 466–67. Robinson dragged the victim from the hallway into

the bedroom, locked the bedroom and apartment doors, covered the

victim’s mouth, and took the victim’s cell phone.         Id. at 466.    In

addressing the legislative intent behind the kidnapping statute, we

reiterated “oft quoted” language requiring evidence of confinement or

removal beyond that incidental to a sexual assault:

      “[O]ur legislature, in enacting section 710.1, intended the
      terms ‘confines’ and ‘removes’ to require more than the
      confinement or removal that is an inherent incident of
      commission of the crime of sexual abuse. Although no
      minimum period of confinement or distance of removal is
      required for conviction of kidnapping, the confinement or
      removal must definitely exceed that normally incidental to
      the commission of sexual abuse. . . . Such confinement or
      removal may exist because it substantially increases the risk
      of harm to the victim, significantly lessens the risk of
      detection, or significantly facilitates escape following the
      consummation of the offense.”

Id. at 475 (quoting State v. Rich, 305 N.W.2d 739, 745 (Iowa 1981)). We

reaffirmed that the State must show more than incidental confinement or

removal to prove kidnapping:

      We recognize[] every assault, rape, and robbery involves
      some act of intentional confinement or movement. We
      reason[] notwithstanding the unqualified language in Iowa
      Code section 710.1(3), the legislature did not intend to give
      the prosecution a choice of two penalties of such a disparate
      nature for sexual abuse. We note[] under Iowa law a
      conviction of first-degree kidnapping [is] punishable by life in
      prison, while third-degree sexual abuse [is] punishable by no
      more than ten years in prison. . . . We . . . conclude[] the
      legislature intended that the kidnapping statute be
      applicable only in situations in which the “confinement or
      removal definitely exceeds that which is merely incidental to
      the commission of sexual abuse.”

Id. (citations omitted) (quoting Rich, 305 N.W.2d at 745). Applying Rich,

we found insufficient evidence to uphold Robinson’s conviction for

kidnapping. Id. at 481–82. Although Robinson had committed sexual
                                    12

abuse, we found the State had failed to prove the removal or confinement

required for kidnapping.   Id. at 478–82.   “We note[d] in particular the

potential of sliding downhill into situations in which a person with

limited additional criminal culpability suffers a dramatically increased

penalty.” Id. at 482.

      As Robinson illustrates, proof of sexual abuse alone is insufficient

to support a conviction for kidnapping. Accordingly, an indictment for

sexual abuse of a minor cannot be equated for limitations purposes to an

indictment for kidnapping to commit that abuse.

      The State next argues Walden’s literal interpretation of section

802.2 leads to an “absurd” result that a shorter statute of limitations

governs the more serious offense of kidnapping than its lesser included

offense of sexual abuse. The State argues we should apply the absurd-

results doctrine to construe section 802.2 as encompassing kidnapping.

In Sherwin-Williams Co. v. Iowa Department of Revenue, we explained

that “ ‘even in the absence of statutory ambiguity, departure from literal

construction is justified when such construction . . . would produce an

absurd and unjust result and the literal construction is clearly

inconsistent with the purposes and policies of the act.’ ”    789 N.W.2d
417, 427 (Iowa 2010) (quoting Pac. Ins. Co. v. Or. Auto. Ins. Co., 490 P.2d
899, 901 (Haw. 1971)). However, we cautioned that “ ‘the absurd results

doctrine should be used sparingly because it entails the risk that the

judiciary will displace legislative policy on the basis of speculation that

the legislature could not have meant what it unmistakably said.’ ” Id.

(quoting 2A Sutherland Statutory Construction § 45:12, at 105–07 (7th ed.

2007)).   Consistent with that admonition, we declined to invoke the

absurd-results doctrine in Sherwin-Williams when the plain language of

the statute allowed a retailer who mixed paints on-site to claim a
                                          13

manufacturer’s tax credit. Id. at 427–28. In Anderson, we declined to

apply the absurd-results doctrine when the plain language of the statute

led to the “counterintuitive” outcome that an offender received day-for-

day credit against his prison sentence for the time he spent living at

home under electronic monitoring. 801 N.W.2d at 7–8.

         In this case, we again decline to apply the absurd-results doctrine.

We refuse to speculate the legislature intended something other than the

literal meaning of the language it chose for sections 802.2 and 802.3.

We cannot say the outcome here is absurd.                     To the contrary, the

legislature, quite reasonably, could have intended that Iowans facing life

prison terms for kidnapping should be subject to the same three-year

statute of limitations as most other accused felons. 6 See Robinson, 859
N.W.2d at 475 (“[W]e doubt[] the legislature intended the possibility of life

in prison to apply to the ‘usual’ case of sexual abuse, in which some

movement or confinement occurs. . . . [S]uch a literal interpretation of

the statute ‘would not be sensible or just.’ ” (quoting Rich, 305 N.W.2d at

745)).

         IV. Disposition.

         For these reasons, we reverse the district court’s order that denied
Walden’s motion to dismiss and remand the case for an order dismissing

the charge of first-degree kidnapping as time-barred.                The prosecution

may proceed on the remaining counts of sexual abuse in the second




         6TheState does not argue a discovery rule applies to this case. The legislature
codified a discovery rule for fraud cases in Iowa Code section 802.5. In State v. Wilson,
we declined to extend that discovery rule to a charge of theft by taking because the
element of fraud was missing. 573 N.W.2d 248, 251–52 (Iowa 1998).
                                  14

degree and indecent contact with a child, including the lesser included

offense in count I.

      DISTRICT COURT ORDER REVERSED AND CASE REMANDED

WITH INSTRUCTIONS.